            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JERRY McKEE                                                 PLAINTIFF

v.                      No. 3:19-cv-22-DPM

ASA HUTCHINSON, Governor,                               DEFENDANTS
State of Arkansas; McMILLION, Judge,
Greene County; DANIEL STIDHAM,
Honorable; BARBARA HALSEY, Judge,
Second Judicial District; ADAM BUTLER,
Prosecuting Attorney; and RHONDA
THOMAS, Lieutenant, CID

                                ORDER
     1. Motion to extend the time to file an appeal, NQ 18, denied as
moot. The Court already directed the Clerk to file McKee's motion for
permission to appeal, NQ 12, as a notice of appeal.
     2. To the extent McKee seeks permission to proceed in forma
pauperis on appeal without submitting an IFP application, his motion is
denied. Ng 16. If McKee can't get jail officials to complete his in forma
pauperis paperwork by 22 May 2019, then he should note that on the
forms and submit them to the Court.
     3. Motion to remove or stay state proceedings, Ng 17, denied.

      4. The Court directs the Clerk to send a copy of this Order to the
Greene County Sheriff, 1809 North Rocking Chair Road, Paragould, AR
72450.
So Ordered.


              D .P. Marshall Jr.
              United States District Judge

                 IO   M'o/   UJI   9




               -2-
